[ex1027firstamendmenttotr001.jpg]
EXHIBIT 10.27 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT This First Amendment to
Employment Agreement (this “Amendment”) is made and entered into effective as of
June 1, 2018, by and among BlueLinx Corporation (the “Company”) and D. Wayne
Trousdale (“Executive”, and collectively with the Company, the “Parties”).
WHEREAS, the Company, BlueLinx Holdings Inc., and Executive are parties to that
certain Employment Agreement dated as of April 19, 2018 (the “Agreement”);
WHEREAS, Section 18 of the Agreement provides that it may be amended by written
consent of the Company and Executive; and WHEREAS, the Company and Executive
desire to amend the Agreement by adding a new subpart (h) to Section 7 thereof;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows: 1. Amendment to
Section 7. Section 7 of the Agreement is hereby amended by adding the following
as new subpart (h) thereof: (h) Non-Solicitation of Vendors. Executive
understands and agrees that the relationship between the Company Group and each
of its vendors constitutes a valuable asset of the Company Group and may not be
converted to Executive’s own use. Executive hereby agrees that, during his
employment with the Company and for a period of two (2) years following the
termination of the Executive’s employment for any reason, the Executive shall
not, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any other Person, solicit, divert, take away, or attempt to
solicit, divert, or take away or induce, any existing or prospective vendor of
any member of the Company Group to reduce, terminate or otherwise negatively
alter its relationship with any member of the Company Group. 2. No Other
Amendments. All terms and provisions of the Agreement not amended hereby shall
remain in full force and effect, and from and after the date of this Amendment,
all references to the term “Agreement” in this Amendment or the original
Agreement shall include the terms contained herein. 3. Counterparts. This
Amendment may be executed in separate counterparts, each of which is to be
deemed to be an original and all of which taken together are to constitute one
and the same agreement. [Signatures on following page]



--------------------------------------------------------------------------------



 
[ex1027firstamendmenttotr002.jpg]
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first set forth above. BLUELINX CORPORATION By: /s/ Mitchell B. Lewis
Mitchell B. Lewis President and Chief Executive Officer EXECUTIVE /s/ D. Wayne
Trousdale D. Wayne Trousdale



--------------------------------------------------------------------------------



 